Citation Nr: 0203822	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The appellant had active military service from June 1970 to 
March 1972.

This matter arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Board in April 2001 remanded the case for 
the RO to complete additional development.  Thereafter, the 
appellant moved and the case was returned to the Board from 
the VARO in Boise, Idaho.  

The record shows that in November 1998 the RO advised the 
appellant that his VA vocational rehabilitation program was 
interrupted because of extended evaluation.  In April 1999 
the appellant sought to reopen the vocational rehabilitation 
claim matter and the RO sent him an application several 
months later.  This matter is not before the Board, as the 
record does not show any action or correspondence regarding 
the matter since late in 1999.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's attorney in October 1997 clearly raised the 
issue of secondary service connection for substance abuse.  
The RO has not adjudicated this issue but the record shows 
this issue is inextricably intertwined with the issues on 
appeal.  

The RO, in several recent rating decisions, has inferred that 
there is no relationship between the veteran's PTSD and 
substance abuse, which includes alcohol.  There is an 
extensive record of VA medical treatment for PTSD from the 
early 1990's and there are examination reports through 2001 
that report PTSD, alcoholism and other substance abuse as 
principle psychiatric diagnoses.  

A temporary stay on adjudication of claims for compensation 
based on alcohol and drug abuse related disabilities, claimed 
as secondary to or as a symptom of a service-connected 
disability was imposed after the decision in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  It was the holding 
in Allen that a veteran could receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See 
Chairman's Memorandum No. 01-01-13 (June 25, 2001).  Further 
judicial review of that decision was not sought and the stay 
imposed on the adjudication of such claims has been lifted.  
See Chairman's Memorandum No. 01-02-02 (March 21, 2002).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal that has a direct 
effect upon the matter on appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  The RO did advise the appellant of the new law 
in correspondence dated in June 2001.  




However, the RO has not yet considered whether any additional 
notification or development action is required a result of 
the comprehensive regulations that VA issued to implement the 
new law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).    

The Board is mindful of the recently published regulations 
effective February 22, 2002, that permit the Board to obtain 
evidence and cure procedural defects without remanding.  

They were not intended to preclude a remand in all 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) para. 9(a)(1) noting the discretionary nature of 
the new procedure and para. 9(c)(4) regarding cases requiring 
exceptionally extensive development and little or no 
development has been performed.  See Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), quoting from Willis v. Brown, 6 Vet. 
App. 433, 435 (1994) that the operative word "may" in a 
regulation clearly indicates discretion; Malone v. Gober, 10 
Vet. App. 539, 544 (1997) holding that the use of the word 
"may" connotes complete unfettered discretion.  See also 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994) citing 
Vitarelli v. Seaton, 359 U.S. 535, 539 (1959) holding that 
similarly situated persons are entitled to all agency 
provided procedures.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In accordance with the representation 
provisions regarding client contacts, the 
RO should ask the appellant to provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment the 
veteran received for his service-
connected PTSD and alcohol or substance 
abuse.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).


3.  Thereafter, the RO should arrange for 
a VA special psychiatric examination of 
the veteran for the purpose of 
ascertaining whether any causal 
relationship exists between his service-
connected PTSD and drug and alcohol 
abuse, and the nature and extent of 
severity of PTSD.  

The claims file, copies of the criteria 
for rating PTSD, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

The specialist in psychiatry should be 
requested to review the claims file and 
provide an opinion as to the likelihood 
that the veteran's alcohol or other 
substance abuse disorder is the result of 
his PTSD rather than primary or related 
to another disorder, if such is 
established in the record.  

The examiner should be asked to express, 
in percentage terms, if possible, the 
likelihood that the veteran's alcohol or 
drug abuse disability is secondary to or 
is caused by the primary service-
connected PTSD.  Any consultations with 
other specialist(s) deemed necessary for 
a comprehensive evaluation should be 
obtained.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD, and from alcohol and/or drug 
abuse and any other psychiatric disorders 
found on examination.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

A complete rationale should be offered 
for all opinions and conclusions 
expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  




The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the appellant's inextricably intertwined 
claim of entitlement to service 
connection for drug and alcohol abuse as 
secondary to service-connected PTSD, to 
include consideration of the holding in 
Allen v. Principi.  The RO should also 
review the rating increase and TDIU 
entitlement issues as warranted in light 
of the determination on the inextricably 
intertwined issue.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a statement of 
the case on the new issue (SOC) or supplemental statement of 
the case (SSOC) covering previously appealed issues as 
necessary.  The SOC/SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable laws and regulations.  
The case should be returned to the Board if in order.  



By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, he is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




